DETAILED ACTION
This Office action has been issued in response to amendment filed August 08, 2022. 
Claims 1, 5, 7, 11, 15-17 and 20 have been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments directed to double patenting rejection have been fully considered, but they are not persuasive. Double patenting rejection do not held until allowable subject matter is indicated and it is not a bona fide attempt to advance prosecution (see MPEP 804[R-5]). The amended claims are not patentably distinct from the reference claim(s). Applicant’s is reminded that terminal disclaimer is sufficient to overcome the non-statutory obviousness double patenting rejection. As such, the double patenting rejection is hereby sustained.
4.	Applicant’s argument with regards to 35 USC 103(a) (i.e. pages 17-26) have been fully considered, but they are not persuasive. Applicant’s argues that Ahad in view of Mathis do not teach or suggest “identifying the component series using an optimization algorithm…minimize and objective function subject to the constraint…a time series is the sum of the seasonal component series, the level component series…and the error component series…wherein decomposing the time series comprises…constraint indicating the time series is a sum of …….the spike component series, and the error component series that minimizes the objective function”.  Examiner respectfully disagrees with the Applicant’s arguments for several reasons. The amended claims have been rejected under 35 US 112(b). Further, Ahad in view of Mathis in fact teaches the amended claim recited limitations. Ahad teaches different anomalies, detect and attempt to resolve anomaly in the component, communicate the anomaly event to a parent component, each component [as detect and attempt to resolve anomaly in the component, a parent component, each component read component series] configured to specific types of anomalies to reduce time and resource usage for resolving anomalies. Those techniques 
such as resolution of anomalies include service level agreement (SLA) violations, minimize, reduce, eliminate human development addressing complexity (e.g. optimization algorithm to minimize an objective function) of the computing systems. The service level agreement include resource usage and other constraints (abstract, [0011], [0133]), time anomalies defined by different categories, monitored, bound by seasonal computations from historical data with trends of the metrics, handling anomalies include times and resource usage, can be reduced by utilizing component where anomaly can be resolved (e.g. a time series…of the seasonal component series) ([0012]-[0013]), resolution of the anomalies include service level agreement, many anomalies include load spikes, component failures, spikes in errors, persists long period of time ([0011], [0077]). These features clearly read the claim recited limitations of “a time series having metrics data describing…decomposing…..the series is….of the seasonal component series…objective function”. Ahad does not explicitly teach the limitations of a sum of the seasonal component. In the same field of endeavor, Mathis teaches the limitations of “a sum of the seasonal component” (see [0002], [0029], metrics/events occur period of time, two anomalies in Tuesday and Wednesday (e.g. sum), allow user to perform correlated activity). Therefore, the combined references teach the amended claim recited limitations. In addition, Mathis also teaches the amended claim recited limitations. Mathis teaches time-series data for a given time range, metrics include period of time (e.g. seasonal) ([0003], [0029]), anomaly detection include determining whether an actual value exceed the expected value range by the threshold (e.g. constraints) ([0027]), detection time series data associated with  calculated upper and lower bound (e.g. spike) over time, analysis of forecasted value, error and confidence value, updating forecast, recalculated upper and lower bounds ([0033]), two anomalies in Tuesday and Wednesday (e.g. sum), allow user to perform correlated activity ([0029]), measuring, generating, filtering raw performance data for network sites for anomaly detector ([0012], [0022], [0036]) . These features also teaches the amended claim recited limitations of “…minimize and objective function subject to the constraint…a time series is the sum of the seasonal component series, the level component series…and the error component series”. Therefore, taken alone or combination of the references teach the amended claim recited limitations. Applicant’s fails to consider each of the paragraphs on Ahad and Mathis references. Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. Examiner reject claims based on broadest reasonable interpretation. An applicant can always amend a claim during prosecution (see MPEP§ 2105). It is a well settled rule that what a reference can be said to fairly suggest relates to the concepts fairly contained therein, and is not limited by the specific structure chosen to illustrate such concepts. See In re Bascom, 230 F.2d 612, 109 USPQ 98 (CCPA 1956).
Objection 
Claim 20 depend on claim 11, which is a system claim. Examiner will read the claim 20 depend on claim 17.  Appropriate correction is required.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims -20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of US 10,628,435 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US 10,628,435 B2 contain(s) every element of claims 1-20 of the instant application 16/821132 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US 10,628,435 B2 (i.e. claims 1-20). Claims of the instant application 16/821132, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 1, 11 and 20 recited the limitations of “impact performance of the online services”. The phrase “impact” is merely intended use, which does not further limit the claimed invention, does not distinguish the claimed from the prior art of record.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  
Claim Rejections- 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.               
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
10.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahad (US 2016/0350173 A1) in view of  Mathis et al. (US 2015/0381648 A1), hereinafter Mathis.
As for claim 1, Ahad teaches a method, the method comprising: accessing, by a processing device, a time series having metrics data describing interactions with an online service over a time period; decomposing, by the processing device, the time series into latent components comprising a seasonal component series, a level component series, a spike component series, and an error component series, wherein decomposing the time series comprises (see abstract, [0011]-[0033], [0056], [0069]; Also see response to arguments section  above):
configuring an optimization algorithm with a constraint indicating that the time series is ……of the seasonal component series, the level component series, the spike component series, and the error component series, executing the optimization algorithm to minimize an objective function subject to the constraint, and identifying, from the executed optimization algorithm, the seasonal component series, the level component series, the spike component series, and the error component series that minimize the objective function; and outputting, by the processing device, at least some of the latent components for at least one of a data-forecasting operation to generate a data forecast or an anomaly-detection operation to generate anomaly output, wherein each of the data forecast and the anomaly output identifies issues that impact performance of the online service; and causing, by the processing device, a display device to render a graphical user interface that includes one or more of the data forecast or the anomaly output (see [001-[0013], [0077], [0133], [0150], [0157], anomaly detection which can occur, load spike, component failure, malicious use, errors, monitor/analyze anomalies incur latency. Metric that needs to be monitored which can be seasonal; Analyze time series data of log files for the anomaly bound, Resolution of anomalies to minimize anomalies, integration that provide optimal performance; Also see response to arguments section above).
Ahad also teaches the limitations of seasonal component. The subject matter of claims 1, 11 and 17, differs from the known method in that ‘a sum of the seasonal component’. 
However, in the same field of endeavor, Mathis teaches the limitations of a sum of the seasonal component. In the same field of endeavor, Mathis teaches the limitations of “a sum of the seasonal component” (see [0002], [0029], metrics/events occur period of time, two anomalies in Tuesday and Wednesday (e.g. sum), allow user to perform correlated activity, [0002], [0027], [0029], [0033]; Also see response to arguments section above).
Ahad and Mathis both references teach features that are directed to analogous art and they are from the same field of endeavor, such as anomaly detection of time series data via network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mathis’s teaching to Ahad system for anomaly detection in time series data using predictive modeling. Hence, detect anomalies when applied to actual low volume traffic values. Using predictive model implemented by program instructions on two or more graphical processing unit (GPU) permit programmers to invoke functionality of the GPU, makes execution faster collaborating with CPU (see Mathis, [0002]-[0003]).
As for claim 11, 
		The limitations therein have substantially the same scope as claim 1 because claim 11 is a system claim for implementing the steps as recited in claim 1. Therefore, claim 11 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mathis’s teaching to Ahad system for anomaly detection in time series data using predictive modeling. Hence, detect anomalies when applied to actual low volume traffic values. Using predictive model implemented by program instructions on two or more graphical processing unit (GPU) permit programmers to invoke functionality of the GPU, makes execution faster collaborating with CPU (see Mathis, [0002]-[0003]).
As for claim 17, 
		The limitations therein have substantially the same scope as claim 1 because claim 17 is a non-transitory computer-readable medium claim for implementing the steps as recited in claim 1. Therefore, claim 17 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mathis’s teaching to Ahad system for anomaly detection in time series data using predictive modeling. Hence, detect anomalies when applied to actual low volume traffic values. Using predictive model implemented by program instructions on two or more graphical processing unit (GPU) permit programmers to invoke functionality of the GPU, makes execution faster collaborating with CPU (see Mathis, [0002]-[0003]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ahad and Mathis teaches:
wherein the objective function is a sum of a seasonal term computed from the seasonal component series, a level term computed from the level component series, and a spike term computed from the spike component series (see Ahad, [0012]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ahad and Mathis teaches:
wherein: the seasonal term is computed by calculating an L1-norm of a frequency transformation of the seasonal component series, the level term is computed by calculating an Ll-norm of a vector populated with differences between adjacent pairs of level values in the level component series, and the spike term 1s computed by calculating an L1-norm of the spike component series (see Ahad, [0117]; Also see Mathis, [0029]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ahad and Mathis teaches:
wherein decomposing the time series further comprises configuring the optimization algorithm with a level weight indicating a contribution of the level component series to the time series and a spike weight indicating a contribution of the spike component series to the time series, wherein the level weight is applied to the level term and the spike weight 1s applied to the spike term (see Ahad, [0231]; Also see Mathis, [0039]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ahad and Mathis teaches:
wherein the anomaly-detection operation comprising comprises: computing error-bound pairs from the error component series, each error-bound pair corresponding to a respective index from the error component series; identifying a subset of spike values, wherein each spike value in the subset of spike values is identified based on the spike value being outside a range of spike values bounded by a respective error-bound pair having a common index with respect to the spike value; and outputting the identified subset of spike values as an anomaly set (see Ahad, [0101]; Also see Mathis, [0027]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ahad and Mathis teaches:
wherein computing the error-bound pairs comprises: fitting the error component series to an auto-regressive moving average model; computing a set of variances from the auto-regressive moving average model; and calculating the error-bound pairs from the set of variances (see Ahad, [0136]; Also see Mathis, [0033]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ahad and Mathis teaches:
further comprising performing, by the processing device, wherein the data-forecasting operation that computes a predicted metrics time series over a subsequent time period, the data-forecasting operation comprising: computing a predicted seasonal component series based on one or more frequency components of the seasonal component series; setting values of a predicted level component series to a level value selected from the level component series; and 
combining the predicted seasonal component series and the predicted level component series into 

the predicted metrics time series (see Ahad, [0081]; Also see Mathis, [0003], [0036]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ahad and Mathis teaches:
wherein the data-forecasting operation further comprises computing a predicted error component series based on an auto-regressive moving average model to which the error component series is fitted and combining the predicted error component series with the predicted seasonal component series and the predicted level component series into the predicted metrics time series (see Ahad, [0012], [0077]; Also see Mathis, [0045]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ahad and Mathis teaches:
further comprising outputting, by the processing device, a graphical interface having visualization graphics depicting one or more of the seasonal component series, the level component series, and the spike component series (see Ahad, [0088]; Also see Mathis, [0054]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ahad and Mathis teaches:
further comprising configuring the optimization algorithm with an error constraint providing an upper bound on an energy of the error component series (see Ahad, [0077], [0165], [0167]; Also see Mathis, [0046]).
Claims 12-20 correspond in scope to claims 2-10 and are similarly rejected.
Claims 18-19 correspond in scope to claims 2-8 and are similarly rejected.
Prior Arts
11. 	Laptev et al., Generic and Scalable Framework for Automated Time-Series Anomaly 

Detection; ACM 2015.

US 20160350173 A1, US 20150381648 A1, US 5864679 A, US 20140337342 A1, US 5413867 A, US 8556154 B2, US 20090287751, US 20160162498 A1, US 9256272 B2, US 9710474 B2, US 6725252 B1, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
12.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(f)).
13.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154       
10/18/22